Case 17-13667   Doc 105   Filed 11/07/18 Entered 11/07/18 15:13:06   Desc Main
                           Document     Page 1 of 8
Case 17-13667   Doc 105   Filed 11/07/18 Entered 11/07/18 15:13:06   Desc Main
                           Document     Page 2 of 8
Case 17-13667   Doc 105   Filed 11/07/18 Entered 11/07/18 15:13:06   Desc Main
                           Document     Page 3 of 8
Case 17-13667   Doc 105   Filed 11/07/18 Entered 11/07/18 15:13:06   Desc Main
                           Document     Page 4 of 8
Case 17-13667   Doc 105   Filed 11/07/18 Entered 11/07/18 15:13:06   Desc Main
                           Document     Page 5 of 8
Case 17-13667   Doc 105   Filed 11/07/18 Entered 11/07/18 15:13:06   Desc Main
                           Document     Page 6 of 8
Case 17-13667   Doc 105   Filed 11/07/18 Entered 11/07/18 15:13:06   Desc Main
                           Document     Page 7 of 8
Case 17-13667   Doc 105   Filed 11/07/18 Entered 11/07/18 15:13:06   Desc Main
                           Document     Page 8 of 8
